Citation Nr: 1533578	
Decision Date: 08/06/15    Archive Date: 08/20/15

DOCKET NO.  06-31 996A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

 1. Entitlement to an initial rating in excess of 10 percent for the Veteran's lumbar spine degenerative changes for the period prior to March 14, 2013.

2. Entitlement to a rating in excess of 20 percent for the Veteran's lumbar spine degenerative changes from March 14, 2013.

3. Entitlement to an initial compensable disability evaluation for the Veteran's sinusitis.

4. Entitlement to a total disability rating for compensation purposes based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Connor, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1984 to September 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  By a rating decision dated in September 2014, the RO increased the rating assigned to the Veteran's lumbar spine degenerative changes to 20 percent, effective March 14, 2013.  As this is not the maximum disability rating possible, the appeal for a higher evaluation remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

This claim was most recently before the Board in March 2014 when it was remanded for additional development.  It has returned to the Board for adjudication. 

The issue of entitlement to service connection for rhinitis, to include as secondary to sinusitis, has been raised by the record during the May 2014 VA examination, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 


FINDINGS OF FACT

1. Prior to March 14, 2013, the Veteran's service-connected degenerative changes of the lumbar spine is shown to have been productive of pain on flexion at 60 degrees.  

2. Through the period on appeal, the Veteran's service-connected degenerative changes of the lumbar spine is not shown to have resulted in forward flexion of the thoracolumbar spine to 30 degrees or less; ankylosis of the thoracolumbar spine; or intervertebral disc syndrome resulting in incapacitating episodes.

3. Prior to November 23, 2010, the Veteran's service-connected sinusitis is shown to have been productive of 2 non-incapacitating episodes of sinusitis annually that did not require treatment  by a physician.

4. From November 23, 2010, the Veteran's service-connected sinusitis is shown to be productive of 6 non-incapacitating episodes per year causing headaches, pain, and purulent discharge or crusting. 

5. The Veteran has a combined disability rating of 90 percent with at least one disability rated in excess of 40 percent.

6. The evidence of record demonstrates that the Veteran is unemployable based solely on his service-connected disabilities.


CONCLUSIONS OF LAW

1. Prior to March 14, 2013, the criteria for a disability rating of 20 percent for lumbar spine degenerative changes have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.1-4.3, 4.7, 4.40, 4.41, 4.45, 4.71a, Diagnostic Code (DC) 5243-5237 (2014).

2. The criteria for a disability rating in excess of 20 percent for lumbar spine degenerative changes have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.1-4.3, 4.7, 4.40, 4.41, 4.45, 4.71a, DC 5243-5237 (2014).

3. The criteria for an initial compensable rating for a sinusitis have not been met for the period prior to November 23, 2010. 38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.31, 4.97, Diagnostic Code 6510 (2014).

4. From November 23, 2010, the criteria for a 10 percent rating, but not higher, for sinusitis have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.31, 4.97, Diagnostic Code 6510 (2014).

5. The criteria for TDIU have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.25 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

As the Veteran's claim of entitlement to TDIU is being granted herein, any error related to the VCAA regarding this issue is moot.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2014); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

The Veteran has not alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.

The appeal arises as the result of the initial evaluations assigned after the September 2005 rating decision granted service connection for a lumbar spine disability and sinusitis.  The United States Court of Appeals for Veterans Claims (Court) held in Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006), that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008).  Thus, to the extent that there is any defect in, or non-compliance with the statutorily prescribed notice requirements with respect to the issues adjudicated on the merits herein, these deficits are deemed to be non-prejudicial to this claim.

Further, the Veteran was notified via a February 2013 letter of the criteria for establishing entitlement to an increased rating, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  Although this notice letter was not provided prior to the initial adjudication of the claims, they were subsequently adjudicated in a July 2013 Supplemental Statement of the Case.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (a timing defect regarding VCAA notice can be cured by subsequent readjudication of the claim.).  No further development is required regarding the duty to notify.

VA also has a duty to assist the Veteran by making all reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c) (2014).  The RO associated the Veteran's available service treatment records and post-service treatment records with the claims file.  Social Security Administration records and statements from the Veteran were also considered.

As noted above, this case was most recently remanded in March 2014 for additional development, including obtaining updated treatment records and affording the Veteran with additional VA examinations.  Updated treatment records were obtained and the examinations were completed in May 2014.  Accordingly, the Board finds that the RO substantially complied with the Board's March 2014 remand directives and an additional remand is not required.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms).

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  VA examinations were conducted in August 2005, November 2010, and May 2014 pertinent to the Veteran's claims.  To that end, when VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the examinations were adequate for adjudication purposes.  The VA examination reports are comprehensive and adequately address the Veteran's symptomatology.  Due consideration was given to the Veteran's personal complaints as well to the findings made on physical examination.

The Board notes that the Veteran's most recent VA examination is over a year old.  The mere passage of time since an otherwise adequate examination is not reason enough, alone, to require reexamination.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  There is no evidence that the Veteran's low back or sinusitis symptomatology has worsened since the May 2014 examinations.  The Veteran does not argue the contrary.

The Board concludes that all the records and medical evidence to make adequate determinations as to the Veteran's claims have been obtained.  Therefore, no further notice or assistance is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II. Increased Ratings

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2014).  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (2002).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  In cases in which a reasonable doubt arises as to the appropriate degree of disability to be assigned, such doubt shall be resolved in favor of the Veteran.  See 38 C.F.R. § 4.3 (2014).

VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating."  See Fenderson v. West, 12 Vet. App 119 (1999).  The Court has also held that staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  In this case, the evidence of record does not establish additional, distinct time periods in which the issue on appeal resulted in symptoms that would warrant staged ratings.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2014).




B. Lumbar Spine Degenerative Changes

In evaluating musculoskeletal disabilities, consideration must be given to additional functional limitation due to factors such as pain, weakness, fatigability, and incoordination.  See 38 C.F.R. §§ 4.40 and 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  The Court has held that diagnostic codes predicated on limitation of motion do not prohibit consideration of a higher rating based on functional loss due to pain on use or due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  However, in Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court clarified that there is a difference between pain that may exist in joint motion as opposed to pain that actually places additional limitation of the particular range of motion.

The Veteran's service connected lumbar spine degenerative changes is currently rated under 38 C.F.R. § 4.71, Diagnostic Code 5243-5237.  Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the rating.  38 C.F.R. § 4.27 (2014).  Here, the hyphenated diagnostic code indicates that the service-connected disability is intervertebral disc syndrome (5243), and that the rating is determined on the basis of limitation of motion for the residual condition, a lumbosacral strain (5237).  See 38 C.F.R. § 4.20 (2014).  

The Veteran was granted an initial 10 percent rating and a 20 percent rating from March 14, 2013.  Under the General Rating Formula for Diseases or Injuries of the Spine, a 20 percent evaluation is warranted if forward flexion of the thoracolumbar spine is greater than 30 degrees, but not greater than 60 degrees; the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or if there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation is warranted if forward flexion of the thoracolumbar spine is to 30 degrees or less or if there is favorable ankylosis of the entire thoracolumbar spine.  Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent rating, and unfavorable ankylosis of the entire spine warrants a 100 percent rating.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243.

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2): For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  Moreover, "chronic orthopedic and neurological manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2014).

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, intervertebral disc syndrome with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months is assigned a 20 percent rating.  A 40 percent rating is warranted for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent rating is warranted for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

Note (1): For purposes of evaluations under diagnostic code 5243 an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  

Note (2): If intervertebral disc syndrome is present in more than one spinal segment provided that the effects in each spinal segment are clearly distinct evaluate each segment on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine whichever method results in a higher evaluation for that segment.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2014).

Additionally, Diagnostic Code 5003 contemplates rating orthopedic impairment due to arthritis and provides that arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate Diagnostic Codes for the specific joint or joints involved.  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Note (1) indicates that ratings based on x-ray findings are not to be combined with ratings based on limitation of motion.

1. Rating in Excess of 10 Percent Prior to March 14, 2013 

During the August 2005 VA examination, the Veteran reported chronic low back pain which worsens about 2 to 3 times per week.  He denied numbness and tingling of the lower extremities.  Examination of the lumbar spine revealed flexion to 90 degrees, extension to 30 degrees, and lateral rotation to 40 degrees.  Painful range of motion was noted to begin at 60 degrees of flexion and the examiner noted increased pain with extension.  On x-ray, the Veteran's spine showed normal alignment, vertebral body heights were normal, and disc heights were well maintained.  The impression was chronic muscular low back pain.  Worsening on repetitive examination was indicated, with a limitation of 20 degrees of lumbar spine flexion.  The Board interprets this liberally, to mean that at its worst, the Veteran's lumbar spine flexion was limited to 40 degrees, or 20 degrees less than where the Veteran showed evidence of pain (60 degrees).  He denied any numbness and tingling of the bilateral lower extremities but he did report pain to the right leg.  Imaging of the spine showed mild-moderate narrowing of disc heights with minimal osteophytic spurring.  

Medical records from the Social Security Administration include range of motion testing from 2010.  This testing showed forward flexion to 60 degrees, extension to 15 degrees, and lateral flexion to 15 degrees bilaterally.  

In September 2010, correspondence from the Veteran indicates that he felt his medical condition worsened.  He indicated that his back problems prevent him from working.  He stated that if he sits or rests for too long, his condition worsens, including when driving.  


During the November 2010 VA examination, the Veteran reported continuous lumbar spine pain, decreased motion, stiffness, and weakness.  The Veteran stated that there were incapacitating episodes of spine disease and that "he was in bed for a day several times this past year."  He used a cane for ambulation but was unable to walk more than a few yards.  On examination, he demonstrated flexion to 90 degrees, extension to 30 degrees, lateral flexion to 30 degrees bilaterally, and lateral rotation to 30 degrees bilaterally.  There was objective evidence of pain on active range of motion and after repetitive motion.  However, there were no additional limitations after three repetitions of range of motion.  There was no evidence of spasm, atrophy, tenderness, or weakness.  His reflexes were normal.  The examiner stated that the Veteran's incapacitating episodes were due to intervertebral disc syndrome (IVDS).  The Veteran did not have numbness or paresthesias but reported radiation of pain to his hips and leg.  

The Board finds that the criteria for an evaluation of 20 percent are shown to have been met.  The August 2005 VA examination report shows that the Veteran had pain beginning at 60 degrees of flexion.  Functional loss due to pain is rated at the same level as functional loss where motion is impeded.  See Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Pursuant to 38 C.F.R. § 4.59, painful motion should be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in.  See Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995).  Even considering the Veteran had flexion to 90 degrees, he displayed pain at 60 degrees of flexion and the examiner noted an additional 20 percent limitation with repetition.  Accordingly, affording the Veteran the benefit of all doubt, the Board finds that the evidence is at least in equipoise, and that the criteria for a 20 percent evaluation have been met to the date of claim.  Id.

2. Rating in Excess of 20 Percent

During the May 2014 VA examination, the Veteran reported having a flare up weekly if he attempts to help his wife do housework, and that the pain lasts until the next day, only relieved by rest and medication.  On examination, forward flexion was to 55 with painful motion at 45, extension to 10 degrees with painful motion at 5 degrees, lateral flexion to 25 degrees bilaterally with painful motion at 15 degrees, and lateral rotation to 30 degrees or greater bilaterally with painful motion at 25 degrees.  There was no loss of motion on repetition but the examiner noted that the Veteran has less movement than normal and painful movement.  The examiner noted that no additional pain, fatigue, weakness, or incoordination was noted on repetition.  There was evidence of localized tenderness or pain to palpation to the lumbar muscles and spasm.  He also had guarding of the spine resulting in an abnormal spine.  There was no evidence of muscle atrophy.  The Veteran's reflexes were normal.  The examiner noted that the Veteran has IVDS of the thoracolumbar spine but that he has not had any incapacitating episodes over the past 12 months.  He uses crutches to ambulate.  Imaging studies of the Veteran's thoracolumbar spine showed arthritis.  The Veteran reported shooting pain down both legs daily with tingling but the examiner did not diagnose radiculopathy. 

The Board has also considered the possibility of entitlement to an increased initial evaluation under 38 C.F.R. §§ 4.40 and 4.45 on the basis of functional loss due to the Veteran's subjective complaints of pain.  DeLuca v. Brown, 8 Vet. App. 202, 204-206 (1995); VAGCOPPREC 9-98, 63 Fed. Reg. 56704 (1998).  However, the Court has clarified that the mere presence of pain does not, by itself, constitute functional loss.  The pain must affect some aspect of the normal working movements of the body such as strength, speed, coordination or endurance.  Mitchell v. Shinseki, 25 Vet. App. 32, 37-43.  

Thus, the Board has considered the effects of pain on the Veteran's functioning, but nevertheless concludes that a rating in excess of 20 percent is not warranted for his low back disability based on limitation of motion, even when considering the additional effects of such pain.  Those complaints were in fact considered by the examiners when they noted the point where the Veteran was initially limited by pain, and that there was no additional limitation of motion due to pain, weakness, fatigue, lack of endurance, or incoordination.  The award of 20 percent has been based largely on the Veteran's complaints of pain on motion and functional loss.  The criteria for a 40 percent rating has not nearly been approximated.  In summary, when the ranges of motion in the back are considered together with the evidence showing functional loss, to include the findings pertaining to neurologic deficits, muscle strength, and the lack of evidence of muscle atrophy, the Board finds that there is insufficient evidence of objective pain on motion, or any other functional loss, to warrant a rating in excess of 20 percent.

The medical evidence is also negative for any clinical finding of unfavorable ankylosis of the entire spine which would warrant the assignment of a higher, 40 percent rating.  Such is simply not shown.  Indeed, as the Veteran is shown to retain motion of the thoracolumbar spine, the requirements for a 40 percent rating have not been met or approximated.  He clearly experiences limited range of motion; but, the fact remains that his continued ability to manipulate his spine negates a finding of ankylosis.

There is likewise no basis for the assignment of a higher (40 percent) rating under the Formula for Rating IVDS Based on Incapacitating Episodes.  There is no evidence that bed rest was prescribed by a physician during this time.  The November 2010 and May 2014 examination both found that the Veteran has IVDS.  However, in both instances, no incapacitating episodes over the previous 12 months were identified.  A review of the record makes no reference to physician prescribed bed rest due to IVDS.  Thus, the requirements for a 40 percent evaluation have not been met or approximated.

The Board has considered whether the Veteran is entitled to a higher rating under Diagnostic Code 5003 for his documented arthritis during the entire appeal period.  However, as noted above, the Veteran's back symptomatology is rated 20 percent for both periods based on a limitation in range of motion.  Accordingly, an increased rating based on arthritis is not warranted.  See 38 C.F.R. § 4.71(a) Diagnostic Code 5003, Note (1).  

Consideration has also been given to whether separate compensable ratings were warranted for neurological manifestations of the Veteran's lumbar spine disability.  Reference is made to the Veteran's complaints of occasional pain down his legs and numbness in August 2005 and May 2014.  However, the record is negative for any diagnosed neurological disorder including radiculopathy of the lower extremities.  The VA examinations all indicated that strength and reflex examinations were normal.  There were no other neurologic abnormalities or findings related to the thoracolumbar spine.  A separate rating for neurologic disability related to the Veteran's service-connected low back disability may not be assigned for any time during the appeal period.

B. Sinusitis 

The Veteran's service-connected sinusitis is noncompensably rated under Diagnostic Code 6510.  Under the General Rating Formula for Sinusitis, a 10 percent rating is warranted with one or two incapacitating episodes per year requiring prolonged (lasting four to six weeks) antibiotic treatment; or three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 30 percent rating is warranted for three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment; or more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 50 percent rating is warranted for chronic osteomyelitis following radical surgery; or near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  An incapacitating episode means one that requires bed rest and treatment by a physician.  38 C.F.R. § 4.97, Diagnostic Codes 6510-6514.

On VA examination in August 2005, the examiner noted that the Veteran had significant tenderness under the right maxillary sinus region and his parotid glands were mildly enlarged.  Imaging showed mucosal thickening in the inferior right maxillary sinus region but no acute air fluid levels seen.  He reported a history of one or two yearly attacks of sinusitis and a history of allergies.  There was significant tenderness under the right maxillary sinus region and both parotid glands were mildly enlarged.  The examiner also indicated there was "what appears to be a nasal polyp in the left nostril."

On VA examination on November 23, 2010, the Veteran reported that his sinusitis has been stable since its onset.  He indicated he was treated with flunisolide.  The examiner noted that the Veteran had a history of incapacitating episodes, stating there were more than 4 episodes requiring 4-6 weeks of antibiotic treatment.  He reported 6 non-incapacitating episodes per year resulting in headache, purulent drainage, and sinus pain.  The examiner noted that polyps were not present.  There was a 40 percent nasal obstruction bilaterally.

VA treatment records show that he was treated in February 2014 for a sinus infection.  He reported being in bed for 3 days.  The notes indicate that he last filled flunisolide in November 2010 and loratadine in January 2012.   

On VA examination in May 2014, the Veteran reported headaches, pain of the affected sinus, tenderness of the affected sinus, purulent discharge, and crusting.  The Veteran indicated that he has a sinus infection about every 4 months requiring antibiotics for about 2 weeks that kept him at decreased activities during those times.  The Veteran also reported 4 non-incapacitating episodes of sinusitis in the previous 12 months with headaches, pain, and purulent discharge.  There were no polyps present.  The examiner also indicated that there is greater than 50 percent obstruction of the nasal passage on both sides due to rhinitis.  He opined that the Veteran's symptoms in service were consistent with allergic rhinitis and recurrent sinusitis and that the condition found on the examination was consistent with the expected natural progression of the Veteran's service-connected sinus condition. 

An initial compensable rating is not warranted for the Veteran's service-connected sinusitis prior to November 23, 2010.  During this time, the Veteran reported 2 yearly attacks of sinusitis.  However, there is no evidence showing physician-prescribed treatment for incapacitating episodes of sinusitis.  As such, the Veteran does not initially meet the criteria for a 10 percent rating. 

During the November 2010 VA examination, the Veteran reported 6 non-incapacitating episodes per year resulting in headaches, purulent drainage, and sinus pain.  There is nothing in the record that necessarily corroborates this history.  However, there is equally no evidence to refute the Veteran's described symptoms.  Accordingly, in affording the Veteran the benefit of the doubt, the Board finds that a 10 percent rating is warranted from November 23, 2010, the date of the VA examination showing increased symptomatology.  38 U.S.C.A. § 5107(b); see generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

A rating in excess of 10 percent during this period, however, is not warranted.  There is no evidence of more than 6 non-incapacitating episodes per year or 3 or more incapacitating episodes per year.  Additionally, the Veteran's nasal obstruction has been attributed to his allergic rhinitis which is not currently service-connected.  As such, an additional rating based upon symptoms attributable to rhinitis is not warranted.  

C. Other Considerations

In adjudicating a claim, the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board acknowledges that the Veteran is competent to give evidence about what he observes or experiences concerning his back and sinus disabilities.   See Layno v. Brown, 6 Vet. App. 465 (1994).  He is not, however, competent to identify a specific level of disability of service-connected disabilities according to the appropriate diagnostic code.  Such competent evidence concerning the nature and extent of the Veteran's lumbar spine and sinus disabilities has been demonstrated by the medical evidence that existed at that time.  The medical findings directly address the criteria under which the Veteran's disabilities are evaluated.  As such, the Board finds these records to be the most probative evidence with regard to whether an increased rating is warranted.

A rating in excess of the assigned schedular evaluations for the Veteran's service-connected disabilities addressed herein on the merits may be granted when it is demonstrated that the particular disability presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2014).  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the field station is authorized to refer the case to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2014).  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2014) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  See Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. § 3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  See Shipwash v. Brown, 8 Vet. App. 218, 277 (1995).

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, the Board or the RO must determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.  If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

The Board finds that there is no evidence that the Veteran's service-connected lumbar spine disability or sinusitis have presented such an unusual or exceptional disability picture at any time during the appeal period so as to require consideration of an extraschedular evaluation pursuant to the provisions of 38 C.F.R. § 3.321(b) (2014).  The Board acknowledges the Veteran's complaints that his disabilities interfere with his ability to work.  However, the Board finds that his symptoms have been adequately addressed by the assigned rating criteria.  The Veteran's service-connected lumbar spine disability is manifested by signs and symptoms such as weakness and pain, which impairs his ability to stand or walk for prolonged periods.  The Veteran's sinusitis is manifested by headaches and purulent discharge.  These signs and symptoms, and their resulting impairment, are contemplated by the rating schedule.  The criteria of the applicable rating schedule for the Veteran's lumbar spine disability provide disability ratings on the basis of limitation of functional use.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased endurance and interference with standing and weight bearing.  38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet.App. 32, 37 (2011).  Similarly, the rating schedule for sinus conditions contemplates symptoms that require physician treatment, such as prescribed bed rest, and those that do not, such as headaches and pain.  In summary, the schedular criteria contemplate a wide variety of manifestations of functional loss of the back and sinus symptomatology.

The Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

TDIU

The Veteran is currently service connected for chronic sleep apnea, rated 50 percent disabling; depression, rated 30 percent disabling; arthritis of the cervical spine, rated 20 percent disabling; Type II diabetes mellitus, rated 20 percent disabling; degenerative changes of the lumbar spine, rated 20 percent disabling; degenerative changes of the left wrist, rated 10 percent disabling; tinnitus, rated 10 percent disabling; a stomach condition, rated 10 percent disabling; degenerative joint disease of the right knee, rated noncompensable; degenerative changes of the right ankle, rated noncompensable; hearing loss of the left ear, rated noncompensable; sinusitis, rated noncompensable; hypertension, rated noncompensable; and a testicle condition, rated noncompensable.  His combined disability rating is 90 percent, prior to this decision, with his sleep apnea rated above 40 percent.  He has thereby met the percentage rating standards for TDIU. 38 C.F.R. § 4.16(a) (2014).

The Veteran submitted correspondence in September 2010 noting that he is unable to find a job because of his medical condition.  He indicated that "for over two years now I have not been able to do any work because of my back problems."  He also submitted a letter from the United States Office of Personnel Management finding that he is not qualified to be a United States Postal Service Carrier because of his medical condition.  

The May 2014 VA spine examiner found that his back condition would impact his ability to work in that he must limit his lifting to 15-20 pounds, and cannot stand or sit more than about 15-20 minutes at a time due to his back, limiting some activities.  The May 2014 VA sinus examiner also found that the Veteran's sinus condition would impact his ability to work, in that the Veteran has daily nasal drainage that would distract from general activities and has sinus infections once a quarter for 2 weeks each during which he must decrease to sedentary activities.  Although the examiners both concluded that his service-connected disabilities would not completely preclude employment, the Board finds the required accommodations necessary for the Veteran's employment are prohibitive.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) (explaining that "applicable regulations place responsibility for the ultimate TDIU determination on VA, not a medical examiner.")  Affording the Veteran the full benefit-of-the-doubt, the Board finds that he is unemployable due solely to his service-connected disabilities.  The criteria for TDIU have been met.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2014).


ORDER

Entitlement to an initial disability rating of 20 percent for the Veteran's service-connected lumbar spine degenerative changes prior to March 14, 2013 is granted. 

Entitlement to a rating in excess of 20 percent for the Veteran's service-connected lumbar spine degenerative changes is denied.

Entitlement to a 10 percent rating, but no higher, for the Veteran's service-connected sinusitis is granted from November 23, 2010. 

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities is granted, subject to the laws and regulations governing the award of monetary benefits.




____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


